DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

                             ARON DAMES,
                               Appellant,

                                     v.

                             LISA DAMES,
                               Appellee.

                             No. 4D21-2885

                         [December 1, 2022]

  Appeal from the Circuit Court for the Nineteenth Judicial Circuit,
Martin County; Brett Waronicki, Judge; 432018DR000174.

  Ronald K. Lantz, North Palm Beach, for appellant.

  Howard K. Heims of Littman, Sherlock & Heims, P.A., Stuart, for
appellee.

PER CURIAM.

  Affirmed.

GROSS, MAY and FORST, JJ., concur.

                         *           *         *

  Not final until disposition of timely filed motion for rehearing.